UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 05-1200



TED AARON MCCRACKEN,

                                              Plaintiff - Appellant,

            versus


JOSEPH M. NATALE,

                                               Defendant - Appellee,

            and


JOHN DOE,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-50-5)


Submitted:    July 29, 2005                 Decided:   August 8, 2005


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ted Aaron McCracken, Appellant Pro Se.       Robert C. Ekstrand,
EKSTRAND & EKSTRAND, L.L.P., Durham, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Ted Aaron McCracken appeals the district court’s order

accepting the recommendation of the magistrate judge granting

defendant   Natale’s   motion   for   summary   judgment,   and   imposing

sanctions under Fed. R. Civ. P. 11.       We have reviewed the record

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.      See McCracken v. Natale, No. CA-

04-50-5 (E.D.N.C. Dec. 2, 2004).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                 - 3 -